PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of Route 3 at or near Seth, which is located in Braxton County, West Virginia.
2. Claimant alleges that on or about January 12,2002, she was injured when *27her vehicle while traveling on Route 3, “hit black ice on the roadway surface causing her to lose control of [the] vehicle, [and] run off the roadway on the northern side and strike a tree.”
3. In addition, Claimant alleges that the Respondent was notified of black ice in the area prior to the Claimant’s accident, and that Respondent had not properly treated the area prior to Claimant’s accident.
4. For the purposes of settlement, Respondent acknowledges culpability for the preceding incident.
5. Claimant and Respondent believe that in this particular incident and under these particular circumstances that an award of Thirty Thousand Dollars ($30,000.00) would be a fair and reasonable amount to settle this claim.
6. The parties to this claim agree that the total sum of Thirty Thousand Dollars ($30,000.00) to be paid by Respondent to the Claimant in Claim No. CC-04-010 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim as well as a full and complete satisfaction of any and all past and future claims Claimant may have against Respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 3 on the date of this incident; that the negligence of respondent was the proximate cause ofthe claimant’s damages; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $30,000.00.
Award of $30,000.00.